Title: James Madison to Unknown, re majority governments, December 1834
From: Madison, James
To: 


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [1834]
                            
                        
                        
                        
                        You justly take alarm at the new doctrine that a majority Govt. is of all Govts. the most oppressive. The
                            doctrine strikes at the root of Republicanism, and if pursued into its consequences, must terminate in absolute monarchy,
                            with a standing military force; such alone being impartial between its subjects, and alone capable of overpowering
                            majorities as well as minorities.
                        But it is said that a Majority=Govt. is dangerous only where there is a difference in the interest of the
                            classes or sections composing the Community; that this difference will generally be greatest in Communities of the
                            greatest extent; and that such is the extent of the U. S. and the discordance of interests in them, that a majority can not
                            be trusted with power over a minority.
                        Formerly the opinion prevailed that a Republican Govt. was in its nature limited to a small sphere; and was
                            in its true character only when the sphere was so small that the people could in a Body exercise the Govt. over
                            themselves.
                        The History of the ancient Republics, and those of a more modern date, had demonstrated the evils incident to
                            popular assemblages, so quickly formed; so susceptible of contagious passions; so exposed to the misguidance of eloquent
                            & ambitious leaders; and so apt to be tempted, by the facility of forming interested majorities, into measures
                            unjust and oppressive to the minor parties.
                        The introduction of the Representative principle into Modern Govts. particularly of G. B & her
                            Colonial offsprings, had shewn the practicability of popular Govts. in a larger sphere, and that the enlargement of the
                            sphere was a cure for many of the evils inseparable from the popular forms in small communities.
                        It remained for the people of the U. S. by combining a federal with a Republican organization to enlarge
                            still more the sphere of Representative Govt., and by convenient majority convenient partitions & distributions of power, to provide
                            the better for internal justice & order, whilst it afforded the best protection agst. external dangers
                        Experience & reflection may be said not only to have exploded the old error, that Repubn. Govt.
                            could only exist as within a small compas, but to have established the important truth, that as representative Govts. are
                            necessary substitutes for popular assemblages; so an association of free communities, each possessing a responsible Govt.
                            under a Collective authority also responsible,* promises a
                            consummation of all the reasonable hopes of the patrons of free Govt.*by enlarging the practicable sphere of popular Govts. 
                        It was long since observed by Montesquie, has been often repeated since, and may it not be added,
                            illustrated within the U. S. that in a Confederal System, if one of its members happens to stray into pernicious measures,
                            it will be acclaimed by the powers & the good examples of the others, before the evil example will have infected
                            the others.
                        But whatever opinions may be formed on the general subjects of Confederal Systems, or the interpretation of
                            our own, every friend to Republican Govt. ought to raise his voice agst. the sweeping denunciation of Majority Govts. as the
                            most tyrannical and intolerable of all Govts.
                        The Patrons of this new heresy will attempt, in vain to mask its antirepublicanism under a contrast between
                            the extent and the discordant interests of the Union; and the limited dimensions and sameness of interests within its
                            members. Passing by the great extent of some of the States, and the fact, that these can not be charged with more unjust
                            & oppressive majorities than the smaller States it may be observed that the extent of the Union, divided as the
                            powers of Govt. are between it and its members, is found to be within the compas of a successful administration of all the
                            departments of Govt: notwithstanding the objections & anticipations founded on its extent when the Constitution
                            was submitted to the people. It is true that the sphere of action, has been and will be not a little enlarged by the
                            territories embraced by the Union: But it will not be denied that the improvements already made in internal navigation by
                            Canals & steam boats, and in turnpikes & rail roads, have virtually brought the most distant parts of the
                            Union, in its present extent much closer together than they were at the date of the federal Constitution. It is not too
                            much to say, that the facility and quickness of intercommunication throughout the Union is greater now than it formerly
                            was between the remote parts of the State of Virginia.
                        But if majority Govts. as such are so formidable—look at the scope for abuses of their power within the
                            individual States, in their division into Creditors & debtors, in the distribution of taxes, in the conflicting
                            interests whether real or supposed, of different parts of the State, in the case of improving roads, cutting Canals,
                            &c, to say nothing of many other sources of discordant interests or of party contests which exist or wd. arise,
                            if the States were separated from each other. It seems to be forgotten, that the abuses conmitted within the individual
                            States, previous to the present Constitution, by interested, or misguided majorities, were among the prominent causes of
                            its adoption, and particularly led to the provisions contained in it, which prohibit paper Emissions and the violations of
                            Contracts; and which gives an appellate supremacy to the Judicial department of the U. S. Those who framed and ratified
                            the Constitution believed that as power was less likely to be abused by majorities in representative Govts. than in
                            democracies, where the people assembled in mass, and less likely in the larger than in the smaller communities, under a
                            representative Govt. inferred also, that by dividing the powers of Govt. and thereby, enlarging the practicable
                            sphere of Govt. unjust majorities, would be formed with still more difficulty, and be therefore the less to be dreaded:
                            and whatever may have been the just complaints of unequal laws, and sectional partialities, under the Majority Govt.
                            of the U. S. it may be confidently observed that the abuses have been less frequent and less palpable than those which
                            disfigured the administrations of the State Govts. whilst all the effective powers of sovereignty were separately
                            exercised by them. If bargaining interests and views, have created majorities, under this federal system; What it may
                            be asked was the case in this respect, antecedent to this system, and what but for this would now be the case in the State
                            Govts.
                        It has been said that all Govt. is an evil. It wd. be more proper to say that the necessity of any Govt. is
                            a misfortune. This necessity however exists; and the problem to be solved is, not what form of Govt. is perfect, but which
                            of the forms is least imperfect. And here the general question between a Republican Governt. in which the majority rule
                            the minority, and a Govt. in which a lesser number or the least number rule the majority. If the Republican form is, as
                            all of us agree, to be preferred, the final question must be what is the structure of it, that will best guard agst.
                            precipitate Counsels and factious combinations for unjust purposes, without a sacrifice of the fundamental principle of
                            Republicanism. Those who denounce majority Govts altogether because they may have an interest in abusing their
                            power, denounce at the same time all Republican Govt. and must maintain that minority Govts. would feel less of the bias
                            of interest, or the seductions of power.
                        As a source of discordant interests within particular States, reference may be made to the diversity in the
                            applications of agricultural labour more or less visible in all of them. Take for example Virginia herself. Her products
                            for Market are in one district, Indian Corn & Cotton: in another chiefly Tobacco: in another; Tobo. &
                            Wheat: in another, chiefly wheat, Rye, and livestock. This diversity of agricultural interests, tho’ greater in Virga.
                            than elsewhere, prevails in different degrees within most of the States.
                        Virga. is a striking example also of a diversity of interests, real or supposed, in the great and agitating
                            subjects of roads, and water communications, the improvements of which, are little needed in some parts of the State, tho’
                            of the greatest importance in others; and in the parts needing them, much disagreement exists as to the times modes
                            & the degrees of the public patronage; leaving room for an abuse of power by majorities, and for majorities made
                            up by affinities of interests, losing sight of the just & general interest.
                        Even in the great distinctions of interest and of policy generated by the existence of slavery, is it much
                            less between the Eastern & Western districts of Virginia than between the Southern & Northern Sections of
                            the Union. If proof were necessary, it would be found in the proceedings of the Virga. Convention of 1829-30; and in the
                            Debates of her Legislature in 1830-31. Never were questions more uniformly or more tenaciously decided between the North
                            & South in Congs. than they were on those occasions between the West & East of Virginia.
                        But let us bring this question to the test of the tariff itself, [out of which it has grown; and] under the
                            influences of which it has been inculcated, that a permanent incompatibility of interests exists in the regulations of
                            foreign commerce, between the agricultural and  manufacturing population, rendering it unsafe for the former to be
                            under a majority power when patronizing the latter.
                        In all Countries the mass of people become sooner or later divided mainly into the class which raises food
                            & raw materials, and the class which provides cloathing & the other necessaries & conveniences of
                            life. As hands fail of profitable employment in the culture of the earth, they enter into the latter class. Hence in the
                            old world, we find the nations every where formed into these grand divisions, one or the other being decided majority of
                            the whole; and the regulations of their relative interests among the most arduous tasks of the Govt. Altho’ the mutuality
                            of interest in the interchanges useful to both may in one view be a bond of amity & union: yet when the
                            imposition of taxes whether internal or external takes place, as it must do, the difficulty of equalizing the burden
                            & adjusting the interests between the two classes, is always more or less felt. When imposts on foreign commerce,
                            have a protective as well as a revenue object, the task of adjustment assumes a peculiar arduousness.
                        This view of the subject is exemplified in all its features by the fiscal and protective Legislation of
                            G. B. and it is worthy of special remark that there the advocates of the protective policy, belong to the landed interest;
                            and not as in the U. S. to the manufacturing interest; though in some particulars, both interests are suitors for
                            protection agst. foreign competition.
                        But so far as abuses of power are engendered by a division of a Community into the agricultural &
                            manufacturing interests and by the necessary ascendancy of  one or the other, as it may comprize the majority, the
                            question to be decided is whether the danger of oppression from this source must not soon arise within the several States
                            themselves; and render a majority Govt. as unavoidable an evil in the States individually as it is represented to be in
                            the States collectively;
                        That Virginia must soon become manufacturing as well as agricultural, and be divided into those two great
                            interests is obvious & certain. Manufactures grow out of the labour not needed for agriculture, and labour will
                            cease to be so needed or employed, as its products satisfy & saturate the demands for Domestic use & for
                            foreign markets. Whatever be the abundance or  fertility of the soil, it will not be cultivated when its fruits must
                            perish on hand for want of a demand for a market. And is it not manifest that this must be henceforward more &
                            more the case; & in this State particularly. The Earth produces at this time, as much as is called for by the home
                            & the foreign markets: whilst the labouring population, notwithstanding the emigrations to the West & the
                            S. West is fast increasing. Nor can we shut our eyes to the fact, that the rapid increase of the exports of flour
                            & Tobo. from a new & more fertile soil, will be continually lessening the demand on Virginia for her two
                            great staples; and be forcing her, by the inability to pay for imports by exports, to provide within herself substitutes
                            for the former.
                        Under every aspect of the subject it is clear that Virga. must be speedily a manufacturing as well as an
                            agricultural State; that the people will be formed into the same great classes here as elsewhere, that the case
                            of the tariff must of course among other conflicting cases real or supposed be decided by the republican rule of
                            Majorities; and consequently if Majority Govts. as such be the worst of Govts. those who think & say so can not be
                            within the pale of the Republican faith. They must either join the avowed disciples of Aristocracy, Oligarchy or Monarchy;
                            or look for a Utopia exhibiting a perfect homogeneousness of interests opinions, & feelings nowhere yet found in
                            Civilized Communities. Into how many parts must Virginia be split, before the semblance of such a condition could be
                            found in any of them. In the smallest of the fragments, there would soon be added to previous sources of discord a
                            manufacturing and an agricultural class, with the difficulty experienced in adjusting their relative interests, in the
                            regulation of foreign commerce if any, or if none in equalizing the burden  internal improvement and of taxation within
                            them. On the supposition that these difficulties could be surmounted, how many other sources of discords, to be decided by
                            the majority, would remain. Let those who doubt it consult the records of corporations of every size, such even as have
                            the greatest apparent simplicity & identity of pursuits & interests.
                        It may be objected to Majy. Govts. that the majy. as formed by the Constn. may be a minority, when compared
                            with the popular Majy. This is likely to be case more or less in all elective Govts. It is so in many of the States. It
                            will always be so, where property is combined with population in the election & apportionment of representation.
                            It must be still more the case with Confederies, in which the members, however unequal in population, have equal votes in
                            the administration of the Govt. In the compound system of the U. S. tho’ much less than in mere Confedy. it also
                            necessarily exists to a certain extent. That this departure from the rule of equality, creating a political &
                            constl. majy. in contradistinction to a numerical majy. of the people, may be abused in various degrees oppressive to the
                            majy. of the p[e]ople is certain; and in modes & degrees so oppressive as to justify ultra or anticonstl. resorts
                            to adequate relief is equally certain. Still the Constl. majority must be acquiesced in by the Constl. minority; whilst
                            the Constn. exists. The moment that arrangt. is successfully frustrated, the Constn. is at an end. The only remedy therefore for the
                            oppressed minority is in the amendts. of the Constn: or a subversion of the Constn:—This inference is unavoidable. Whilst
                            the Constn. is in force, the power created by it whether a popular minority or Majy. must be the legitimate power and
                            obeyed
                         
                        on the supposition that the Legis. & Ex & Judl. departments are co ordinate in the validity &
                            exercise of their functions, it must still be true that the Judicial most familiarize itself, to the attention of [the
                            public] as the expositr. of Constitutional questions of the [ ] 1.  by the order of its decisions, which witht.
                            being [ ] generally in order have their effect, without the intervention of the other depts, 2 by the
                            respect & confidence inspired & the qualities supplied by the members, by the gravity & deliberation of yr. proceedings, and the
                            advantages given by their plurality over the unity of the Ex. & their fewness over the multituds. composition of
                            the Legisl.
                        as the only alternative to the dissolution of all Govts. It is a favorable consideration, in the impossibility of securing
                            in all cases, a coincidence of the constitutional & numerical majy. that when the former is the minority, the
                            existance of a numerical majority with justice on its side and its influence on public opinion, will be a salutary
                            controul on the abuse of power by a minority constitutionally possessing it; a controul generally of adequate force, where
                            a military force, the disturber of all the ordinary movements of free Govts. is not on the side of the minority.
                        In reference to the conflicts of interests between the agricull. & manufg. States, it is a consoling
                            anticipation, that as far as the Legisl: encouragts. to one may not involve an actual or early compensation to the other,
                            it will accelerate a state of things in which the conflict between them will cease & be succeeded by an
                            interchange of the products profitable to both; converting a source of discord among the States into a new cement of their
                            Union, and giving to the Country, a supply of its essential wants independent of contingencies and vicissitudes incident
                            to foreign Commerce.
                        The result of the whole is that we must recur to the monitory reflection that no Government of human device,
                            & human administration can be perfect; that that which is the least imperfect is therefore the best Govt. That the
                            abuses of all other Govts. have led to the preference of Republican Govt. is the best of all governments because the least
                            imperfect that the vital principle of Repub: Govt. is the lex majoris partis, the will of the majority; that if the will
                            of a majority can not be trusted where there are diversified conflicting interests, it can be trusted no where because
                            such interests exist every where; that if the manufacturing & agricultural interests, be of all interests the most
                            conflicting in the most important operations of Govt. and a majority Govt. over them, be the most intolerable of Govts.
                            it must be as intolerable within the States, as it is represented to be in the U. S; and finally that the advocates of
                            the doctrine, to be consistent must reject it in the former, as well as in the latter; and seek a refuge under an
                            authority master of both.
                        
                            
                                
                            
                        
                    